DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
Claims 1-4 of this application is patentably indistinct from claims 1-2  of Application No. 17/410,478. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of allowed application 17/410,478 not yet assigned a patent number in view of CN 10033828C.
	It is noted that independent claim 1 is presented in the international claiming/’characterized by’ format; in that the portion of the claim prior to “characterized by” is admittedly known in the prior art and the portion of the claim after “characterized by” is the allegedly novel, inventive portion of the claim.
	Regarding instant claim 1, parent claim 1 from application 17/410,478 discloses:  A frame of a loom comprising a pair of side frames connected to each other by means of a plurality of beam members attached to attachment parts on inner surfaces of each of the side frames, and each configured to support a heddle frame guide configured to guide up-and-down movement of a heddle frame of an opening device, the frame of a loom being characterized in that at least one of the pair of side frames has, as a reference surface, a part located in a position of the inner surface in which the heddle frame guide in a warp direction is supported and the attachment part to which at least one of the plurality of beam members is attached is formed to be an offset attachment part located on a more inner side of the frame than the reference surface.
	Parent claim 1 from application 17/410,478 does not explicitly teach the a loom frame comprising a pair of side frames, and heddle frame guides each attached to each of the side frames and configured to guide up-and-down movement of a heddle frame, wherein a rocking shaft, a main shaft, and a cloth winding roll bridged between both the side frames are supported on each of the side frames via support shafts and the support shafts are supported via bearings fitted in support parts provided in at least inner walls of the side frames.
 	CN 10033828C discloses: A loom comprising a loom frame comprising a pair of side frames (11, 21); and heddle frame guides (S2) each attached to each of the side frames and configured to guide up-and-down movement of a heddle frame (seen clearly in fig. 1), wherein a rocking shaft (RS), a main shaft, and a cloth winding roll (WB) bridged between both the side frames (11, 21).  CN 10033828C also teaches this arrangement of the frame structure allows for controlling the amount of floorspace needed for the looms.
	The use of bearings on any cylindrical rotational shaft/member/supports must certainly be conceded as widely known and utilized mechanical means used in mechanical devices of all types requiring rotational movement between machine elements to assist in the proper rotational movement with decreased frictional forces on the moving elements.
	Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the teachings of claim 1 from 17/410,478 to further include the teachings from CN 10033828C and widely known/commonly used bearing support part attachment cited above to arrive at an improved weaving loom that incorporates the allowed structure claimed in claim 1 from 17/410,478 and widely known/commonly used bearing support part attachment that decreases/allows control of the amount of floorspace needed for the looms.
	Instant claim 2, is already disclosed by claim 1 from 17/410,478.
	Instant claims 3 and 4 are verbatim in scope and are already disclosed by claim 1 from 17/410,478.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various weaving looms are attached to establish the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732